EXHIBIT T3A.9 ARTICLES OF INCORPORATION OF Newport News Uno, Inc. The undersigned, being an individual, does hereby act as incorporator in adopting the following Articles of Incorporation for the purpose of organizing a corporation authorized by law to issue shares, pursuant to the provisions of the Virginia Stock Corporation Act, Chapter 9 of Title 13.1 of the Code of Virginia. FIRST: The corporate name for the corporation (hereinafter called the “corporation”) is Newport News Uno, Inc. SECOND: The number of shares which the corporation is authorized to issue is 100, all of which are without par value and are of the same class and are to be Common shares. THIRD: The post office address with street and number, if any, of the initial registered office of the corporation in the Commonwealth of Virginia is 11 South 12th Street, Richmond, Virginia 23219. The county or city in the Commonwealth of Virginia in which the said registered office of the corporation is located is the City of Richmond. The name of the initial registered agent of the corporation at the said registered office is Beverley L. Crump. The said initial registered agent meets the requirements of Section 13.1-634 of the Virginia Stock Corporation Act, inasmuch as he is a resident of the Commonwealth of Virginia and a member of the Virginia State Bar.
